       Case 1:20-mc-00199-JGK-OTW Document 97 Filed 07/29/21 Page 1 of 2




                   D: +1 212 225 2086
                  jrosenthal@cgsh.com



                                                               July 29, 2021

VIA ECF

The Honorable Ona T. Wang
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                 Re: In re Application of Vale S.A. et al., No. 20-mc-199-JGK-OTW

Dear Judge Wang:

        We write on behalf of Vale S.A., Vale Holdings B.V., and Vale International S.A.
(collectively, “Vale”) to respectfully request that the Court, pursuant to Rule 37(a) and Rule
45(d)(2)(B)(i) of the Federal Rules of Civil Procedure, compel respondent Nir Meir (“Meir”) to
complete production of responsive documents by no later than August 6, 2021, more than one
year after the Court granted Vale’s application to obtain this discovery, ECF No. 45 at 9, and six
months after the Court denied the motion to quash filed by Meir and HFZ Capital Group LLC
(“HFZ”) 1 and ordered Meir and all other respondents to respond to the subpoenas by February 5,
2021. ECF No. 76 at 9.

       On January 28, 2021, shortly after Meir departed HFZ, Meir’s counsel appeared in this
case and indicated that Meir would produce documents responsive to Vale’s subpoena separately
from HFZ. See ECF No. 75 (Richard Wolter, David Hutcher & Citron LLP Notice of Appearance).
See also Ex. A (Email from R. Wolter to A. Saenz et al. dated Mar. 12, 2021). Despite numerous
meet and confers and repeated assurances by Meir’s counsel that a production of documents was
imminent, Meir has yet to produce a single document. Meir’s counsel first indicated that a

1
        HFZ’s motion to quash was filed on behalf of over 25 entities and individuals, including Meir, HFZ’s
former Managing Principal. See ECF No. 63.
      Case 1:20-mc-00199-JGK-OTW Document 97 Filed 07/29/21 Page 2 of 2

The Honorable Ona T. Wang, p. 2


production would be made by April 30, 2021. See id. (Email from R. Wolter to A. Saenz dated
April 22, 2021). Most recently, Meir’s counsel informed Vale’s counsel that a complete
production would be made by July 14, 2021. Id. (Email from R. Wolter to A. Saenz dated July 9,
2021 identifying complete production by Wednesday, July 14). All of these dates have come and
gone without Meir complying with his Court-ordered obligations.

        It has become clear from the months of delay that Meir does not in fact intend to comply
with the subpoena without yet another order from the Court. See Anhui Konka Green Lighting Co.
v. Green Logic Led Elec. Supply, Inc., No. 18CV12255MKVKHP, 2020 WL 5743518, at *3
(S.D.N.Y. Sept. 25, 2020) (granting motion to compel discovery where defendants were “late to
respond” and “provided a host of excuses” for delay, and ordering defendants to provide a written
filing within six days detailing the location and status of documents requested); Ambac Assurance
Corp. v. U.S. Bank Nat’l Ass’n, No. 117CV2614WHPKHP, 2020 WL 526404, at *2 (S.D.N.Y.
Feb. 3, 2020) (granting motion to compel discovery where counsel for non-party subpoena
recipient repeatedly failed to reply to party’s counsel, and failed to meet two agreed-upon
production dates, and ordering that documents be produced within a month or “face sanctions”).

       Vale thus respectfully requests that the Court set a deadline for Meir to complete
production of documents responsive to Vale’s subpoena by August 6, 2021 or, to the extent the
Court does not enter an order by such date, within one week after the Court’s order. As Meir has
been promising document production to Vale for months, and his most recent communication to
us on July 9 stated that he needed only three more business days to comply, a short deadline is
both reasonable and warranted here.

                                     Respectfully submitted,

                                     /s/ Jeffrey A. Rosenthal
                                     Jeffrey A. Rosenthal
                                     jrosenthal@cgsh.com
                                     Lisa M. Schweitzer
                                     lschweitzer@cgsh.com
                                     Lisa Vicens
                                     evicens@cgsh.com
                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                     One Liberty Plaza
                                     New York, New York 10006
                                     T: 212-225-2000
                                     F: 212-225-3999
                                     Counsel for Vale S.A., Vale Holdings B.V., and Vale
                                     International S.A.

cc: Counsel of Record via ECF
